Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Drawings filed on 04/21/2021 has been approved by the Examiner.
Specification filed on 04/21/2024 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the motor vehicle in claim 1 including especially the construction of the connectors that connect the drive to the body, wherein the connectors comprise a plurality of first fastening elements and a plurality of second fastening elements as show in Figure 7 is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of the method for mounting a drive that adjusts an air-guide on a motor vehicle in claim 10 including especially the construction of the placing the drive on a dosed tailgate of the motor vehicle, such that first fastening elements which project through the tailgate are Introduced into second fastening elements, wherein the second fastening elements are arranged on the drive; introducing the first fastening elements into the second fastening elements is not taught nor is fairly suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612